Citation Nr: 1633534	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-26 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his grandson, D.H.


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal was remanded by the Board in February 2016 for additional development.  Since that time, the Veteran has provided testimony before the undersigned Veterans Law Judge in August 2016.  A transcript of this hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection claim for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, tinnitus had its onset in service. 

2.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss had its onset in service. 
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).    

2.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Bilateral Hearing Loss and Tinnitus 

The Veteran contends that service connection for bilateral hearing loss and tinnitus are warranted because he began to notice ringing in his ears and a decline in his hearing acuity during service. 

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).  March 2011 and November 2015 VA treatment records reference audiology reports which include Maryland CNC testing.  These treatment records reveal that the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385 (2015).  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (rejecting the Board's finding that evidence that a disability was diagnosed before the claimant filed a claim for service connection was categorically not relevant to the issue of whether the veteran had a current disability).

Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Since the Veteran has stated that he has ringing of the ears, the Board finds that he has a current diagnosis of tinnitus.  

During the August 2016 hearing, the Veteran testified that he was exposed to acoustic trauma during service.  Moreover, he testified that his difficulty hearing and ringing in his ears began during service.  He has also reported to his VA treating doctor that he has experienced difficulty hearing since service.  See November 2015 VA treatment record.  

The Veteran is competent to report that he worked with explosive devices during service as this is within his lay observation.  Additionally, he is competent to report that his hearing problems began during service as this is within his lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

As to credibility of the Veteran's statements, there are no contemporaneous service records available for review.  His service treatment and personnel records were destroyed in a fire-related incident.  See December 2013 Formal Finding of Unavailability of Service Records.  When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  After applying VA's heightened duty, the Board finds the Veteran's reports of difficulty hearing since service to be credible.  

Given the Veteran's competent and credible testimony regarding onset of hearing problems in service, the Board finds that the evidence is at a minimum in equipoise as to whether the bilateral hearing loss and tinnitus had its onset in service.  Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and tinnitus are warranted.  


ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.  He asserts that his psychiatric symptoms began in service as a result of his combat experience in Korea.  See August 2016 transcript and July 2013 lay statement.  He contends that he served in the Army as a combat engineer.  In his lay statements, he referenced his service in the 578th Battalion and referred to it as the 578th Combat Battalion, 40th Division and the 578th Engineer Battalion, 40th Division.  See July 2013 lay statements.  In this regard, the Veteran's service treatment and personnel records have been destroyed in a fire-related incident.  His combat service and service in Korea have not been verified.      

The Board remanded this claim in February 2016 in order to verify his combat service in Korea and to afford him a VA examination.  However, the case has been returned to the Board without the AOJ having completed the requested actions.  Thus, an additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain VA treatment records dated since August 2016 and associate the records with the claims file.  

2.  Afford him an additional opportunity to submit or identify any private treatment that he may have received for a psychiatric disorder since service.  The identified records should be sought.   

3.  Invite him to submit lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or where contemporaneously informed, of any in-service or post-service mental health symptoms, along with his combat service in Korea.  

4.  Attempt to verify from any appropriate sources that the Veteran served with the 578th Engineer Battalion, 40th Division or the 578th Combat Battalion, 40th Division.  Also, attempt to verify whether the 578th Engineer Battalion, 40th Division or the 578th Combat Battalion, 40th Division served in combat in Korea.  

5.  Then, schedule him for an appropriate VA psychiatric examination to address the nature, onset, and etiology of any acquired psychiatric disorder found to be present.  

The examiner must consider for the purposes of this opinion request that the Veteran's reports of having psychiatric symptoms in service are competent and credible.  See August 2016 hearing transcript.    

For each psychiatric disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not that his psychiatric disorder had its onset in service or is otherwise related to service. 

If depression and bipolar disorder are not diagnosed on examination, the examiner should address the indication of a possible history of depression and bipolar disorder in the June 2013 VA treatment record.   

A thorough rationale for the conclusions reached should be set forth.

6.  Readjudicate the claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


